SENTENCIA
Mediante el presente recurso de certiorari, el peticiona-rio recurre ante nos de una resolución dictada por el Tribunal de Circuito de Apelaciones en un recurso de revisión judicial. La referida resolución confirmó otra emitida por la Oficina de Ética Gubernamental, la cual le impuso al peticionario una multa administrativa por violar el Art. 3.3(e) de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico.(1) Veamos.
1 — 1
El Lie. Gregorio Igartúa De La Rosa es un abogado en la práctica privada de su profesión, con oficinas en el Muni-cipio de Aguadilla. En 1993 suscribió un contrato de servi-cios profesionales para representar y asesorar legalmente al Municipio de Aguadilla (en adelante Municipio) en aque-llos asuntos que este último estimara pertinentes. El 8 de junio de 1994 fue nombrado por el entonces Gobernador de *827Puerto Rico, Honorable Pedro Rosselló González, a la Junta de Directores del Banco Gubernamental de Fomento (en adelante Junta) como representante del sector priva-do,(2) cargo que ocupó hasta el 30 de septiembre de 1999.(3) Durante dicho período, no se discutió en el referido cuerpo ninguna propuesta de financiamiento del Municipio.(4) De la misma forma, el licenciado Igartúa De La Rosa no par-ticipó en otro asunto relacionado con dicho municipio.(5) Tampoco devengó sueldo alguno por sus funciones como miembro de la Junta; solamente le pagaron trescientos dó-lares ($300) en concepto de dietas por su asistencia a cada reunión de la referida junta.(6)
Durante el período en que el licenciado Igartúa De La Rosa fue miembro de la Junta, suscribió con el Municipio los contratos(7) siguientes:
1. 95-008, año fiscal 1994-1995, vigente de 1ro de ju-lio de 1994 al 30 de junio de 1995.
2. 96-014, año fiscal 1995-1996, vigente de 1ro de ju-lio de 1995 al 30 de junio de 1996.
3. 97-160, año fiscal 1996-1997, vigente de 1ro de ju-lio de 1996 al 30 de junio de 1997.
4. 98-9, año fiscal 1997-1998, vigente de 1ro de julio de 1997 al 30 de junio de 1998.
Los contratos previamente identificados estaban regis-trados en la Secretaría del Municipio y en la Oficina del Contralor.(8) Cada uno de los contratos sobrepasaban la suma de tres mil dólares ($3,000). Respondían a los mis-mos términos y a las condiciones desde su origen (95-008), y todos los demás después del primero eran renovaciones. *828Al comenzar sus funciones como miembro de la Junta, el licenciado Igartúa De La Rosa le notificó al entonces Secre-tario de Hacienda y Presidente de la Junta, Manuel Díaz Saldaña, sobre su relación contractual con el Municipio y le solicitó una dispensa.(9) No surge de la querella ni del expediente ante nos que el licenciado Igartúa De La Rosa se hubiera beneficiado de manera ilegal, por razón de los contratos suscritos, ni que haya cometido delito alguno.
El 28 de mayo de 1998, la Oficina de Ética Guberna-mental (en adelante O.E.G.) presentó una querella contra el licenciado Igartúa De La Rosa por violación al Art. 3.3(e) de la Ley de Ética Gubernamental, supra. Alegó que no obtuvo la dispensa correspondiente para sostener relacio-nes contractuales con el Municipio mientras fungía como miembro de la Junta.(10) El 19 de agosto de 1998, el licen-ciado Igartúa De La Rosa contestó la querella presentada en su contra y negó la violación a la referida disposición estatutaria.(11) El 12 de agosto de 1998, el licenciado Igar-túa De La Rosa presentó una Moción de Desestimación ante el referido organismo administrativo, en la que utilizó como fundamento el hecho de que la Oficina del Comisio-nado de Asuntos Municipales (O.C.A.M.) le había conce-dido una dispensa retroactiva.(12) La O.E.G. contestó por escrito la referida Moción de Desestimación el 18 de sep-tiembre de 1998. Alegó que, según la Ley de Ética Guber-namental, el hecho de que se le concediera al licenciado Igartúa De La Rosa una dispensa retroactiva, no lo rele-vaba de su responsabilidad por incumplir con lo dispuesto por ley.(13) Mediante Resolución de 23 de noviembre de *8291998, la Oficial Examinadora de la O.E.G. dictaminó no ha lugar a la referida moción.(14)
El licenciado Igartúa De La Rosa presentó una Moción de Solicitud de Resolución Sumaria el 4 de diciembre de 1998, mediante la que solicitó que se declarara no ha lugar la querella instada en su contra.(15) Por su parte, la O.E.G. presentó, el 21 de diciembre de 1998, una Moción en Soli-citud de Resolución Sumaria, en la que alegó que no existía controversia sobre los hechos y que, como cuestión de de-recho, procedía la imposición de la multa. (16) Luego de va-rios incidentes procesales, que incluyeron la celebración de una vista para discutir las mociones y una estipulación de hechos por las partes, la O.E.G. emitió una resolución me-diante la cual le impuso al licenciado Igartúa De La Rosa una multa de tres mil dólares ($3,000) por violar el Art. 3.3(e) de la Ley de Ética Gubernamental, supra.(17)
Inconforme, el licenciado Igartúa De La Rosa recurrió el 15 de diciembre de 1999 ante el Tribunal de Circuito de Apelaciones mediante un recurso de revisión judicial.(18) El foro apelativo intermedio emitió una resolución en la cual denegó el auto de revisión solicitado el 30 de noviembre de 1999, copia de cuya notificación se archivó en autos el 15 de diciembre del mismo año.(19) Ese tribunal determinó que el licenciado Igartúa De La Rosa es un funcionario público a quien le aplica la Ley de Ética Gubernamental y que, en efecto, violó su Art. 3.3(e).
El 22 de febrero de 2000, el licenciado Igartúa De La Rosa recurrió ante esta Curia, mediante el presente re-curso de certiorari, para imputarle al Tribunal de Circuito de Apelaciones la comisión de los errores siguientes:
*830PRIMERO: ERRO EL DIRECTOR DE LA OEG AL APLICAR ARBITRARIAMENTE LA LEY DE ETICA A UN DIRECTOR DEL SECTOR PRIVADO DE LA JUNTA DEL BANCO GU-BERNAMENTAL DE FOMENTO IGNORANDO QUE A ESTE LE APLICA LA LEY ESPECIAL QUE CREA EL BANCO Y EN VIOLACIÓN A SU DERECHO AL DEBIDO PROCESO DE LEY Y A LA IGUAL PROTECCIÓN DE LAS LEYES Y EL TRIBUNAL APELATIVO AL DENEGAR LA SO-LICITUD DE RECURSO DE REVISIÓN PRESENTADO POR EL RECURRENTE A ESTOS MISMOS EFECTOS.
SEGUNDO: ERRO EL DIRECTOR DE OEG AL DETERMI-NAR QUE UN DIRECTOR DEL SECTOR PRIVADO DE LA JUNTA DE DIRECTORES DEL BANCO GUBERNAMEN-TAL ES FUNCIONARIO PUBLICO SEGÚN LA LEY DE ETICA PARA IMPONERLE UNA MULTA, VIOLANDO ASI SU DERECHO AL DEBIDO PROCESO DE LEY Y A LA IGUAL PROTECCIÓN DE LAS LEYES Y EL TRIBUNAL APELATIVO AL DENEGAR LA SOLICITUD DE RECURSO DE REVISIÓN PRESENTADO POR EL RECURRENTE A ESTOS MISMOS EFECTOS.
TERCERO: ERRO EL DIRECTOR DE OEG AL DETERMI-NAR QUE EL RECURRENTE REQUERIA DISPENSAS (UN REQUERIMIENTO ARBITRARIO) POR CONTRATOS DE SERVICIOS LEGALES CON EL MUNICIPIO DE AGUADI-LLA PARA IMPONERLE UNA MULTA, Y POR CONSI-GUIENTE VIOLARLE SU DERECHO AL DEBIDO PRO-CESO DE LEY Y A LA IGUAL PROTECCIÓN DE LAS LEYES Y EL TRIBUNAL APELATIVO AL DENEGAR LA SO-LICITUD DE RECURSO DE REVISIÓN PRESENTADO POR EL RECURRENTE A ESTOS MISMOS EFECTOS.
CUARTO: ERRO EL DIRECTOR DE OEG AL RADICAR UNA QUERELLA E IMPONERLE UNA PENALIDAD AL RE-CURRENTE EN VIOLACIÓN DE SUS DERECHOS AL DE-BIDO PROCESO DE LEY Y A LA IGUAL PROTECCIÓN DE LAS LEYES Y EL TRIBUNAL APELATIVO AL DENEGAR LA SOLICITUD DE RECURSO DE REVISIÓN PRESEN-TADO POR EL RECURRENTE A ESTOS MISMOS EFECTOS.
QUINTO: ERRO EL DIRECTOR DE OEG AL DEMOSTRAR PREJUICIO Y PARCIALIDAD POR HACER UN COMUNI-CADO DE PRENSA DE LA MULTA IMPUESTA AL PETICIO-NARIO SIN HABERSE AGOTADO EL RECURSO ADMINIS-TRATIVO DE RECONSIDERACIÓN AÚN DISPONIBLE Y POR LO CUAL VIOLÓ SUS DERECHOS AL DEBIDO PRO-*831CESO DE LEY Y A LA IGUAL PROTECCIÓN DE LAS LE-YES Y EL TRIBUNAL APELATIVO AL DENEGAR LA SOLI-CITUD DE RECURSO DE REVISIÓN PRESENTADO POR EL RECURRENTE A ESTOS MISMOS EFECTOS.
SEXTO: ERRO EL DIRECTOR DE OEG AL NO CONTI-NUAR MEDIANTE UNA VISTA CON LOS PROCEDIMIEN-TOS DE LA QUERELLA AL DENEGAR LA DESESTIMA-CIÓN SUMARIA Y POR CONSIGUIENTE VIOLÓ SU DERECHO AL DEBIDO PROCESO DE LEY Y A LA IGUAL PROTECCIÓN DE LAS LEYES Y EL TRIBUNAL APELA-TIVO AL DENEGAR LA SOLICITUD DE RECURSO DE RE-VISIÓN PRESENTADO POR EL RECURRENTE A ESTOS MISMOS EFECTOS.
Con el beneficio de la comparecencia de ambas partes, resolvemos.
Por estar igualmente dividido el Tribunal y habiéndose expedido previamente el auto solicitado, se dicta una sen-tencia que confirma la resolución emitida por el Tribunal de Circuito de Apelaciones.(20)
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad, a la cual se unió el Juez Presidente Señor Andréu García. La Jueza Asociada Señora Naveira de Rodón disintió con una opinión escrita. El Juez Asociado Señor Rivera Pérez disintió con una opi-nión escrita, a la cual se unió el Juez Asociado Señor Re-bollo López. El Juez Asociado Señor Corrada Del Río se inhibió.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

*832— O —

(1) 3 L.P.R.A. sec. 1823(e).


(2) Anejo de la Petición de certiorari, pág. 198.


(3) íd., pág. 137.


(4) íd., pág. 72.


(5) íd.


(6) íd., pág. 43.


(7) íd., pág. 144.


(8) íd.


(9) íd., pág. 60.


(10) íd., pág. 36.


(11) íd., pág. 51.


(12) íd., pág. 53.


(13) íd., pág. 63.


(14) íd., pág. 71.


(15) íd., pág. 73.


(16) íd., pág. 79.


(17) íd, pág. 138.


(18) íd., pág. 1.


(19) íd., pág. 169.


(20) Para poder revocar una sentencia dictada por el Tribunal de Circuito de Apelaciones, se requiere la concurrencia de una mayoría de los Jueces de este Tribunal que intervengan en la consideración del recurso. Regla 4(a) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A; Junta Insular de Elecciones v. Corte, 63 D.P.R. 819 (1944).